DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  KELLY and JARED HOLLANDER,
                           Appellants,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D19-2449

                              [March 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Gina Hawkins, Judge; L.T. Case No. CACE18-013562.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellant.

   Kathleen D. Kilbride, Sara F. Holladay-Tobias and Emily Y. Rottmann
of McGuireWoods LLP, Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.